Citation Nr: 1231319	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-49 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel










INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  
 
In August 2010, the appellant participated in an informal conference with the Decision Review Officer (DRO).

The appellant requested a hearing before a Veterans Law Judge on his December 2010 VA Form 9, and received notice of the date and location of said hearing.  The appellant, however, declined to show at the required time.  Not having received a request for postponement, the Board considers the request for a hearing withdrawn.  38 C.F.R. § 20.704(d).

In October 2011, subsequent to the September 2011 Supplemental Statement of the Case (SSOC), the appellant submitted a statement without a waiver.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the Veteran's statement, while pertinent, is duplicative of evidence previously considered by the RO.  Thus, a remand is not necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.

CONCLUSION OF LAW

The service requirements for eligibility for a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 5101(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011), and implemented at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.

II.  Analysis

The appellant seeks compensation from the FVEC Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.

For eligible persons who accept a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747   (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2011); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  38 C.F.R. § 3.203 (2011); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Historically, in April 2007, the appellant filed original service connection claims for a damaged ear drum and a bullet wound, both of which were reportedly incurred during his service with the Philippine Army from May 1945 to December 1946.  Rather than addressing the merits of those claims, the RO issued a July 2007 administrative finding that the appellant did not have any service in the recognized guerillas or in any other unit of the Philippine Commonwealth Army that had been incorporated into the United States Armed Forces.  Accordingly, the RO determined that the appellant had failed to meet the threshold eligibility requirements for VA benefits and consequently denied his claim. 

Thereafter, in April 2009, the appellant submitted a new claim for entitlement to a one-time payment from the FVEC Fund.  He asserted that he had served as a private with the Combat Company, 15th Infantry in the Philippine Army from May to December 1945 and was wounded.  He stated that his service number was [redacted].  

In support of his claim, the appellant submitted an Application for Life Membership in the Veterans Federation of the Philippines and a document approving same; affidavits indicating that his date of birth is April [redacted], 1922; a Service Record dated in January 1974; a March 2007 Certification from the General Headquarters of the Armed Forced of the Philippines; a Canadian Visa dated January to July 2008; an Philippine passport; and copies of identification cards issued by the Philippine Veterans Affairs Office (PVAO), the Veterans Memorial Medical Center, and the Republic of the Philippines indicating that the Veteran's date of birth is April [redacted], 1920.  

In April 2010, the RO denied the appellant's FVEC claim because he had not shown "basic eligibility" on the basis of the 2007 research (cited as having been performed by the NPRC).  While the RO stated that it had considered the new evidence submitted by the appellant, there is no indication that the RO submitted that evidence for consideration by the NPRC.  

On the December 2010 VA Form 9, the appellant stated that his service number was [redacted].

A certification from the NPRC dated in April 2011 shows that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  NPRC made this certification after considering the new information provided by the appellant.

The Board concludes that entitlement to a one-time payment from the FVEC Fund is not warranted because the appellant does not have qualifying military service as a matter of law.  Despite having received a negative response from the service department in connection with the appellant's 2007 claim of legal entitlement to VA benefits, the RO made a new attempt, using a different birth date, service number, and service date, to determine whether the appellant had qualifying service.  This attempt also resulted in a response indicating that the appellant did not have the requisite qualifying service.  

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  All of the documents submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including compensation from the FVEC Fund.

The proper course for the appellant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Veteran status is a prerequisite to entitlement to payment from the FVEC fund.  As such, entitlement to a one-time payment from the FVEC Fund is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


